Title: General Orders, 22 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Sunday Septr 22d 1782
                     Parole  France
                     Countersigns Paris
                  Brest
                  For the day tomorrow Lieutenant Colonel OlneyMajor B. ThroopBrigade Major CoxBrigade Qr Mastr Bulkley
                  For duty tomorrow 1t Connectt and 3d Massa. regiments.
                  By virtue of the powers vested in the Commander in chief by the resolve of the honorable the Congress of the 24h July last, Lieutenant Colonel Wm S. Smith is appointed Commissary of prisoners to the Army in this quarter and is to be respected as such.   
               